Case 4:20-cv-11091-MFL-APP ECF No. 16, PageID.197 Filed 01/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 NORTHLAND RADIOLOGY, INC. (as assignee
 of Cornerra Jackson-Dozier), et al.,
                                                          Case No. 4:20-cv-11091
               Plaintiffs,                                District Judge Matthew F. Leitman
                                                          Magistrate Judge Anthony P. Patti
 v.

 GREYHOUND LINES, INC., et al.,

               Defendants.

 Consolidated with:


 CORNERRA DOZER,

               Plaintiff,                                 Case No. 4:20-cv-11600
                                                          District Judge Matthew F. Leitman
 v.                                                       Magistrate Judge Anthony P. Patti

 GREYHOUND LINES, INC. and
 GERALD J. SNYPE,

             Defendants.
_________________________/

  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION
    FOR AN ORDER REQUIRING NON-PARTY TO SHOW CAUSE (ECF NO. 12)

       This case involves a claim for no-fault benefits arising out of the alleged events of

October 16, 2018. (ECF No. 1-2.) In October 2020, Defendants served Farmbrook Pain and

EMG’s records custodian with a subpoena to testified at a deposition. (ECF Nos. 12-3, 12-4.)

On November 5, 2020, Farmbrook Pain and EMG’s records custodian did not appear. (ECF No.

12-5.) On November 6 and December 30, 2020, and on January 19 and January 20, 2021,

defense counsel exchanged emails with records@mirehab.net and/or sim@mirehab.com. (ECF

No. 12-2, PageID.163-166.)
Case 4:20-cv-11091-MFL-APP ECF No. 16, PageID.198 Filed 01/28/21 Page 2 of 3




       Currently before the Court is Defendants’ Greyhound Lines, Inc. and Gerald J. Snype’s

January 22, 2021 motion for an order requiring Farmbrook Pain and EMG and its records

custodian to show cause why they should not be found in contempt of court. (ECF No. 12; see

also ECF No. 14 [Index of Exhibits].) Specifically, Defendant requests that the Court enter an

order: (1) requiring Farmbrook Pain and EMG to show cause as to why it and its records

custodian should not be held in contempt of court for the refusal to comply with properly issued

subpoenas, served in accordance with Fed. R. Civ. P. 45; and, (2) awarding Defendants costs and

attorney fees in the amount of $1,000 “so wrongfully sustained by Defendants in having to bring

this motion[.]” (ECF No. 12, PageID.147.)

       Judge Leitman referred this motion to me for hearing and determination. (ECF No. 13.)

Upon consideration, Defendants’ motion (ECF No. 12) is GRANTED IN PART and DENIED

IN PART. Specifically, non-party Farmbrook Pain and EMG is required to appear on February

22, 2021 at 11 a.m. and show cause as to why it should not be held in contempt and why they

should not have to pay the requested costs of this motion. (See ECF No. 15.) Defendants

SHALL, forthwith: (1) serve a copy of this order and the hearing notice (ECF No. 15) upon

Farmbrook Pain and EMG (29877 Telegraph Rd., Ste. 401, Southfield, MI 48034); (2) effect

service of these items by First-Class Mail and some other reliable method with confirmation of

delivery (which may include overnight courier with tracking and signature or email to both

identified email addresses with read-based confirmation); and, (3) promptly file proof of such

service with the Court. The Court will not award Defendants’ request for $1,000 in costs and

attorney fees at this time, although the request may be orally renewed at the hearing (ECF No.

12, PageID.147). If the requested documents are produced in advance of the hearing and




                                                2
Case 4:20-cv-11091-MFL-APP ECF No. 16, PageID.199 Filed 01/28/21 Page 3 of 3




Defendants believe that a hearing is no longer necessary, they should inform the Court as early

as possible.

       IT IS SO ORDERED.

Dated: January 28, 2021
                                             Anthony P. Patti
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
